Franklin C.P. No. 95CR116906. On May 21, 2001, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. Appellee has moved that this court set a date for execution of sentence. It appearing to the court that all matters have been disposed of in case No. 1996-2819, appellant’s direct appeal of his conviction, and in case No. 2002-1378, appellant’s post-conviction appeal,
*1478IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on May 21, 2001, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 11th day of March, 2003, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Franklin County.